DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03 January 2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent 10,872,553 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s arguments (see REMARKS filed on 03 January 2022), with respect to the rejection of claims 1-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
In addition, the amendment filed 03 January 2022 has been entered and made of record.
Allowable Subject Matter
Claims 1-20 are allowed.
The present invention relates to a method of nonlinear encoding/quantization of linearized input data in a data block, and a method of processing image data encoded with a nonlinear function.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Kalevo O. (US 2009/0067734 A1) discloses a method of nonlinear encoding (Kalevo: abstract, [0013-0017]), the method comprising: receiving a linearized data (Kalevo: fig. 3a; [0096], “The pixel values are transferred to a processing element 4 of the device 2, which receives the pixel values”); identifying a data block that contains the linearized data (Kalevo: [0019], [0101]), while
Baker et al (US 2003/0177254 A1) teaches wherein the data block corresponds to a boundary slice, an offset, and a shift parameter (Baker: figs. 4a, 7a, and 8a illustrating data protocol fields comprised of sub-record demarcations (e.g., boundary slices), a ‘bit offset’ sub-record, a ‘left shift’ sub-record, and a ‘right-shift’ sub-record; [0043], “Each protocol header record 21 contains data organized into a plurality of predefined fields. Each field includes a collection of one or more contiguous bits of data and includes a set of allowable values for that field”).
In addition, Allred R.W. (US 2003/0220953 A1) discloses generating most significant bits of the linearized data according to the shift parameter (Allred: [0049], “Associated with storage element 32 is an MSD detector 34, which detects the location of the MSD and may do so according to various implementations such as those in the above-incorporated U.S. Pat. No. 6,289,367. For example, MSD detector 34 may include a shift register which copies into it the value of x from storage element 32, and then successively shifts the copied value to the right while checking after each shift to identify once the shifted value equals one”).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “generating most significant bits of the boundary slice of a previous data block according to the shift parameter; and generating a nonlinear quantized data according to the most significant bits of the linearized data, the offset, and the most significant bits of the boundary slice”.
As per independent claim 11, Kalevo discloses the claimed: compressive lookup table (Kalevo: [0012], “Look-up-tables (LUT) can also be used in encoding pixel values. Look-up-tables consist of table of replacement values which will replace the original value (value to be encoded)”) implemented by: a compressive addressing computation processor configured to receive a linearized input data and to perform a quantization function on the linearized input data (Kalevo: abstract, “A method as well as a system, a device, an encoding apparatus, a decoding apparatus, a module and a computer software product for image processing is disclosed”, [0012-0017] (compressive addressing computation processor is implied)), wherein performing a quantization function on the linearized input data comprises: identifying the data block as containing the linearized input data (Kalevo: [0019], [0101]), whereas
Allred teaches at least one register for storing data, an offset for a data block; and generating most significant bits of the linearized input data according to a shift parameter of the data block (Allred: [0049]).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “generating most significant bits of the boundary slice of a previous data block according to the shift parameter; and generating a nonlinear quantized data according to the most significant bits of the linearized input data, the offset, and the most significant bits of the boundary slice”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611